Citation Nr: 1805849	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a chronic skin condition, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal of January 2014 (right ear hearing loss) and November 2014 (skin disability) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The January 2014 rating decision also denied the Veteran's claim for entitlement to service connection for tinnitus.  The Veteran filed a notice of disagreement as to the January 2014 rating decision in February 2014.  A May 2014 rating decision granted entitlement to service connection for tinnitus.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997).  

The issue of entitlement to service connection for a chronic skin condition, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current right ear hearing loss is related to active service.



CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).    


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria and Analysis

The Veteran contends that he currently has right ear hearing loss that is related to in-service exposure to field artillery.  He asserts that he noticed a negative change in his hearing acuity during and shortly after separation from active service.  Specifically, he states that he was an infantry man during service and was exposed to artillery fire.  See, May 2016 Board hearing transcript.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

As to the current disability element of service connection, the December 2013 VA audiological examination report includes the following audiometric findings:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
65
60

In addition, the Veteran had a speech recognition score of 92 percent in the right ear using the Maryland CNC word list.  The VA examination result reflects right ear hearing loss disability for VA purposes, as the Veteran had an auditory threshold of 40 dB or greater in the right ear, at the requisite thresholds, and a word recognition score below 94 percent in the right ear.  Therefore, there is evidence of a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

With respect to an in-service injury or disease, the service treatment records are absent for any findings of hearing loss.  However, the Veteran is competent to describe his in-service noise exposure to field artillery noise during service, as such is that which he may discern from his senses.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Further, the Board notes that the Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was Indirect Fire Crewman.   Therefore, he is considered competent and credible in his assertion that he was exposed to noise from field artillery during his active service.  Such is consistent with the circumstances of his service.  See 38 U.S.C. § 1154.  The Board finds that the element of an in-service injury, consisting of acoustic trauma, has been met.  

The third element for consideration is whether the Veteran's right ear hearing loss disability is related to his in-service injury, i.e., acoustic trauma.

The Veteran was provided a VA audiological examination in December 2013.  The December 2013 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner diagnosed the Veteran with right ear hearing loss.  The December 2013 VA examiner opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  As rationale, the VA examiner noted there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz.  The VA examiner further stated that the Veteran had normal hearing on his discharge examination and no evidence of positive significant shift in thresholds from induction to discharge.  Therefore, the Veteran's right ear hearing loss was not caused by or a result of military hazardous noise exposure.  

The Veteran was provided a VA addendum opinion in April 2014.  The April 2014 VA examiner stated that there was no widely accepted body of peer reviewed medical research that supports the theory of a time released or late onset hearing loss component secondary to temporally remote or distant hazardous exposure.  The Board finds that the December 2013 VA opinion and April 2014 VA addendum opinion are inadequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinions did not acknowledge that evidence of a current hearing loss disability, and a medically sound basis for attributing that disability to service, may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

At the May 2016 Board hearing the Veteran reported a history of exposure to artillery that was fired directly over his head.  His MOS was Indirect Fire Crewman.  The Veteran also testified that he immediately noticed bilateral hearing loss in service that continued after service.  

With respect to etiology, the Board finds that the evidence is in equipoise as to whether the Veteran's right ear hearing loss is related to his active service.  While the VA examiner provided a negative nexus opinion, the opinion was found to be entitled to little probative value due to the reasons articulated above.  On the other hand, the Veteran attested to the chronic nature of his right ear hearing loss since active service, which he is competent to do and explained his in-service noise exposure in detail.  Additionally, at the May 2016 Board hearing the Veteran testified that his right ear hearing loss began during service.  The Board finds that the Veteran's statements are competent and credible as to the chronic nature of his right ear hearing loss since service.  See Indiana Metal Prods. v. NLRB, 442 F. 2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as the quality or power of inspiring belief ... Credibility ... apprehends the over-all evaluations of testimony in the light of its rationality or internal consistency and the manner in which it hangs with other evidence.").   

Therefore, the Board finds that the evidence of record is sufficient to show "continuous" right ear hearing loss symptoms since separation from service.  The Veteran's lay statements of right ear hearing loss symptoms beginning in service and continuing to the present are sufficient to place into equipoise the question of whether the Veteran experienced continuity of symptomatology of right ear hearing loss since separation from active service.  

In light of the above, the evidence is in equipoise as to whether the Veteran's right ear hearing loss is related to his active service.  Therefore, with resolution of doubt in the Veteran's favor, service connection for right ear hearing loss is granted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.    


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

The Board finds that the remaining issue on appeal must be remanded for further development before a decision may be made on the merits.

The Veteran contends that his chronic skin condition is related to his exposure to Agent Orange in Vietnam.  The Veteran's service personnel records show that he served in Vietnam during active duty service.  He is therefore presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116 (f). 

The medical evidence of record shows that the Veteran has been diagnosed with erythematous plaques and chronic rash.  Although the Veteran is presumed to have been exposed to herbicides during service, erythematous plaques and chronic rash are not among those diseases presumptively linked to herbicide exposure under 38 C.F.R. § 3.309 (e).  

However, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Board finds that, in this case, there is also "indication" that the Veteran's skin condition may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's skin condition is related to herbicide exposure during service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence); see also 38 C.F.R. § 3.159 (a) (1).  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim. 38 U.S.C. § 5103 (d); 38 C.F.R. § 3.159.  Accordingly, the claim is remanded to provide the Veteran with a medical examination to address that theory of causation.       

Additionally, the Board notes that the record for review is incomplete.  During the May 2016 Board hearing, the Veteran testified that he received private treatment related to his skin condition from Dr. P. L.  On remand, the Veteran must be asked to complete authorization forms concerning all relevant private medical treatment and/or submit copies of all such relevant records.  38 U.S.C. § 5103A (c); 38 U.S.C. § 3.159 (c) (1).

Further, during the May 2016 Board hearing, the Veteran testified that he has received treatment at the Brainerd COBC.  The most recent VA treatment records are from September 2014.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C. § 5103A (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, updated VA treatment records from the Brainerd COBC, as well as any other relevant VA treatment records identified by the Veteran, to include from September 2014, must be obtained and associated with the record.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records to date, to include from Brainerd COBC, from September 2014 through the present.  All attempts to obtain these records must be documented in the claims file.

2.  Contact the Veteran and request that he complete and submit to VA a signed authorization, for disclosure of medical records to VA, for each private medical health care provider from whom he has received treatment for a skin condition.  The Board is specifically interested in records from Dr. P. L. After receiving any completed authorization form(s), undertake all appropriate efforts to attempt to obtain the identified records.  All development efforts with respect to this directive should be associated with the claims file.  

3.  After completing the above development, schedule the Veteran for a VA examination to provide an opinion regarding the nature and etiology of all skin disabilities present during or proximate to the appeal period.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims folder address the following:

a)  Is it at least as likely as not (50 percent probability or more) that any skin disability is related to active service, to include, but not limited to, exposure to herbicides?  The examiner must note that applicable VA law establishes that the legal provision for presumptive service connection does not otherwise preclude a veteran from establishing service connection with proof of actual direct causation on a nonpresumptive direct incurrence basis.

Rationale must be proffered for the opinion reached.

4.  After the above requested development, and any other development deemed necessary, has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


